







Exhibit 10.5














Exhibit 10.5


learlogexhibitsa04.jpg [learlogexhibitsa04.jpg]




April 10, 2020


Frank C. Orsini
intentionally omitted
intentionally omitted


Dear Frank:


This letter agreement (this “Amendment”) shall supplement and amend the Second
Amended and Restated Employment Agreement by and between you and Lear
Corporation (the “Corporation”), dated as of March 1, 2018 (as may have been
previously amended, the “Employment Agreement”). All capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the
Employment Agreement. This Amendment confirms certain adjustments to your annual
base salary in connection with the Corporation’s response to the COVID-19
pandemic. Specifically, your annual base salary will be reduced by five percent
during the period beginning April 16, 2020 and ending on December 31, 2020 (such
period, the “Waiver Period”). In addition, twenty percent of your annual base
salary otherwise payable during the Waiver Period will be deferred and paid to
you during the period commencing on April 30, 2022 and ending on July 31, 2022,
subject to accelerated payment if certain conditions are met; provided, that you
remain continuously employed with the Corporation through the applicable payment
date.


The foregoing adjustments to your base salary shall be disregarded solely for
purposes of calculating any Severance Payment that may become payable to you
under the Employment Agreement in the event that you incur a qualifying
termination of employment with the Corporation during the Waiver Period. In such
event, the Severance Payment will be calculated based on your annual base salary
as in effect immediately prior to the Waiver Period.


You hereby consent to the terms set forth in this Amendment and acknowledge and
agree that the terms set forth herein do not constitute, and you hereby waive
any right you may have to resign for, Good Reason pursuant to your Employment
Agreement. Except as modified by this Amendment, the Employment Agreement shall
remain in full force and effect; provided, that in the event that any provision
in this Amendment conflicts with the Employment Agreement or any other
agreement, policy, plan or arrangement between the Company and you, the terms of
this Amendment shall govern. Please sign on the following page where indicated.


Sincerely,


LEAR CORPORATION


By: /s/ Harry Kemp
Name:    Harry Kemp
Title: SVP, General Counsel and Corporate Secretary




Acknowledged and agreed as of the 10th day of April 2020:




/s/ Frank C. Orsini_____________________________
Name: Frank C. Orsini



